[Cite as Rainey v. Lebanon Corr. Inst., 2011-Ohio-3776.]




                                      Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




WILLIAM RAINEY

       Plaintiff

       V.

LEBANON CORRECTIONAL INSTITUTION

       Defendant


        Case No. 2010-11935-AD


Clerk Miles C. Durfey

MEMORANDUM DECISION


                                          FINDINGS OF FACT
        {¶ 1} Plaintiff, William Rainey, an inmate who is incarcerated at defendant,
Lebanon Correctional Institution (LeCI), filed this action alleging that his television set
was broken by another inmate.                Plaintiff submitted an affidavit from the offender
admitting that he destroyed plaintiff’s television set on June 30, 2010. Plaintiff seeks
damage recovery in the amount of $181.90, the stated replacement value of plaintiff’s
television set. Payment of the filing fee was waived.
        {¶ 2} Defendant denied liability in this matter contending that defendant “is not
responsible for the intentional act of an inmate.” In addition, defendant contended that
the offending inmate has since made full restitution to plaintiff. The email referenced by
defendant in its investigation report purportedly verifying the transfer of funds from the
offender to plaintiff was not attached or submitted to the court.
        {¶ 3} Plaintiff did not file a response.
                                    CONCLUSIONS OF LAW
       {¶ 4} Although not strictly responsible for a prisoner’s property, defendant had
at least the duty of using the same degree of care as it would use with its own property.
Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD.
       {¶ 5} This court in Mullett v. Department of Correction (1976), 76-0292-AD, held
that defendant does not have the liability of an insurer (i.e., is not liable without fault)
with respect to inmate property, but that it does have the duty to make “reasonable
attempts to protect, or recover” such property.
       {¶ 6} Plaintiff has the burden of proving, by a preponderance of the evidence,
that he suffered a loss and that this loss was proximately caused by defendant’s
negligence. Barnum v. Ohio State University (1977), 76-0368-AD.
       {¶ 7} Plaintiff must produce evidence which affords a reasonable basis for the
conclusion that defendant’s conduct is more likely than not a substantial factor in
bringing about the harm. Parks v. Department of Rehabilitation and Correction (1985),
85-01546-AD.
       {¶ 8} Defendant is not responsible for actions of other inmates unless an
agency relationship is shown or it is shown that defendant was negligent. Walker v.
Southern Ohio Correctional Facility (1978), 78-0217-AD; Melson v. Ohio Department of
Rehabilitation and Correction (2003), Ct. of Cl. No. 2003-04236-AD, 2003-Ohio-3615;
Jenkins v. Richland Correctional Inst., Ct. of Cl. No. 2003-01768-AD, 2003-Ohio-4483.
       {¶ 9} In order to prevail, plaintiff must prove, by a preponderance of the
evidence, that defendant owned him a duty, that defendant breached that duty, and that
defendant’s breach proximately caused his injuries. Armstrong v. Best Buy Company,
Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding Products,
Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707.
       {¶ 10}    “Whether a duty is breached and whether the breach proximately
caused an injury are normally questions of fact, to be decided . . . by the court . . .”
Pacher v. Invisible Fence of Dayton, 154 Ohio App. 3d 744, 2003-Ohio-5333,¶41, citing
Miller v. Paulson (1994), 97 Ohio App. 3d 217, 221, 646 N.E. 2d 521; Mussivand v.
David (1989), 45 Ohio St. 3d 314, 318, 544 N.E. 2d 265.
       {¶ 11}    Ohio law imposes a duty of reasonable care upon the state to provide
for its prisoners’ health, care, and well-being. Clemets v. Heston (1985), 20 Ohio App.
3d 132, 136, 20 OBR 166, 485 N.E. 2d 287. Reasonable or ordinary care is that degree
of caution and foresight which an ordinarily prudent person would employ in similar
circumstances. Smith v. United Properties, Inc. (1965), 2 Ohio St.2d 310, 31 O.O. 2d
573, 209 N.E. 2d 142.
        {¶ 12}      Plaintiff has failed to show any causal connection between the damage
to his television set and any breach of a duty owed by defendant in regard to protecting
inmate property. Druckenmiller v. Mansfield Correctional Inst. (1998), 97-11819-AD;
Tomblin v. London Correctional Inst., Ct. of Cl. No. 2005-03431-AD, 2005-Ohio-4859;
Madden v. Lebanon Correctional Inst., Ct. of Cl. No. 2006-06116-AD; jud, 2007-Ohio-
1928; Tolbert v. Lebanon Correctional Inst., Ct. of Cl. No. 2007-06942-AD, 2008-Ohio-
5152.




                                 Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




WILLIAM RAINEY

        Plaintiff

        v.

LEBANON CORRECTIONAL INSTITUTION

        Defendant

        Case No. 2010-11935-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE DETERMINATION


        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                ________________________________
                                                MILES C. DURFEY
                                                Clerk

Entry cc:

William Rainey, #589-699                        Gregory C. Trout, Chief Counsel
3791 State Route 63                             Department of Rehabilitation
Lebanon, Ohio 45036                             and Correction
                                                770 West Broad Street
                                                Columbus, Ohio 43222
SJM/laa
3/30
Filed 4/20/11
Sent to S.C. reporter 7/29/11